Herlihy, J. P. (concurring in part and dissenting in part).
As to the judgment in favor of Bernard S. Siegel et al., I concur with the majority as to the result.
As to the claim of Arlen of Nanuet, Inc. et al., I disagree with the finding of the majority that the sublease to Korvette indicated any economic benefits inuring to the leasehold interest of this claimant.
Upon the present record the case falls squarely within the dissenting opinion of the Appellate Division in the case of Levin v. State of New York (17 A D 2d 335, 338, affd. 13 N Y 2d 87). That the interest of this claimant was merely incidental to the value of the land encompassed in the lease is factually demonstrated by the reliance of both parties herein on the so-called “ built-on ” site. The tenant simply moved the sublease across the road, the economic benefits thereunder remaining intact to it.
Contrary to the situation of the fee owner, Arlen suffered no monetary damage because of the abrogation of the sublease since said sublease was not operative at the time of the appropriation. Likewise, Arlen suffered the loss of no improvements or fixtures. The present record does not establish any land value which inured to the benefit of Arlen, the sole value of its interest lying in the business aspects of its sublease to Korvette. As stated by the Court of Claims in its decision, “ Without Korvette, Banner [Arlen] would hardly have had any interest in the subject land or the 'Built-On Land. ’ ”
The enhanced value of the unencumbered land is properly part of the claim of the owner, as found by the court, and represents full and just compensation. The record is crystal clear that the leaseholder moving across the road retained all of its potential profits under the terms of its lease with Korvette. "Just compensation ” requires a holding that Arlen is not entitled to receive the full financial benefits from its sublease and also receive compensation for the fictional loss of such benefits. In Matter of Board of Water Supply of City of New York (277 N. Y. 452, 456), after setting forth a general rule, the court stated: ‘ ‘ But even that must yield to exceptional circumstances, for ‘ each case necessarily involves different facts and must be considered by itself ’ ”. In Boston Chamber of Commerce v. City of Boston (217 U. S. 189, 194), the court stated that the city cannot "be made to pay for a loss of theoretical creation, suffered by no one in fact ’ ’.
The judgment in favor of the leaseholder, Arlen of Nanuet, Inc., should be reversed, on the law and the facts, and the claim dismissed.